Exhibit 10.2

 

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

Yaron Werber (“Executive”) is currently employed by OVID THERAPEUTICS INC. (the
“Company”) as its Chief Business and Financial Officer pursuant to the terms of
an Executive Employment Agreement with the Company dated May 31, 2015 (the
“Prior Agreement”).  Executive and the Company hereby agree to amend and restate
the Prior Agreement.  The terms and conditions set forth in this AMENDED AND
RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) shall become
effective as of the effective date of the first registration statement filed by
the Company to register shares of its common stock for sale to the public
through one or more underwriters (the “Effective Date”), and shall supersede and
replace the terms and conditions set forth in the Prior Agreement. Certain
capitalized terms used in this Agreement are defined in Section 6.

WHEREAS, the Company is a biopharmaceutical company;

WHEREAS, the Company desires for Executive to continue to provide services to
the Company, and wishes to provide Executive with certain compensation and
benefits in return for such services, as set forth in this Agreement; and

WHEREAS, Executive wishes to continue to be employed by the Company and to
provide personal services to the Company in return for certain compensation and
benefits, as set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual promises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Company and Executive agree as follows:

1.  TERMS OF EMPLOYMENT



1.1.Position, Duties and Location.  Executive shall continue to serve as Chief
Business and Financial Officer, reporting to the Company’s Chief Executive
Officer (“CEO”).  Executive shall perform those duties and responsibilities as
are customary for such position and as may be directed by the Company and the
Board from time to time, including: (1) planning, implementing, managing and
controlling all financial-related activities of the Company, including being
directly responsible for accounting, finance, forecasting, strategic planning,
job costing, legal, property management, deal analysis, investor relationships
and partnership compliance and private and institutional financing;         (2)
giving active consideration and input to all major decisions of the Company; (3)
evaluating and advising on the impact of long range planning, introduction of
new programs/strategies and regulation action; (4) providing leadership in the
development of continuous evaluations of short and long-term strategic financial
objectives; (5) being actively involved in assessing and negotiating
deals;                   (6) developing strong relationships with all of the
Company’s current investor groups, cultivating additional strategic investors,
managing investor relations and setting standards for the
industry;            (7) providing executive management with advice on the
financial implications of business activities;     (8) providing recommendations
to strategically enhance financial performance and business opportunities; (9)
directing and overseeing all aspects of the Company’s finance and accounting
functions; (10) ensuring credibility of the Company’s finance group by providing
timely and accurate analyses of budgets, financial trends and forecasts; (11)
establishing and maintaining strong relationships with senior executives so as
to identify their needs and the full range of business solutions; (12) managing
processes for financial forecasting, budgets and consolidation, and reporting to
the Company; (13) ensuring that effective internal controls are in place and
ensuring compliance with GAAP and applicable federal, state and local regulatory
laws and rules for financial and tax reporting; (14) managing business
development activities, including in-licensing, acquisitions of products and
technologies, mergers and acquisitions and entering into collaborations; (15)
running alliance management; (16) furthering pipeline development; (17)
assisting with general operations

 

--------------------------------------------------------------------------------

 

and IT activities; (18) coordinating and developing strategies for the Company;
and (19) managing investor relations, the media and social media.  During
Executive’s employment with the Company, Executive shall devote Executive’s best
efforts and substantially all of Executive’s business time and attention to the
business of the Company, except for approved vacation periods and reasonable
periods of illness or other incapacities permitted by the Company’s general
employment policies.  Executive’s primary office location will be the Company’s
offices in New York, New York.  Notwithstanding the foregoing, the Company
reserves the right to reasonably require Executive to perform Executive’s duties
at places other than Executive’s primary office location from time to time, and
to require reasonable business travel.  During Executive’s employment with the
Company, Executive shall not engage in any activity that conflicts with or is
detrimental to the Company’s best interests, as determined by the CEO.  Provided
that Executive obtains the CEO’s prior written consent for each of the following
activities, which consent shall not be unreasonably withheld, and that none of
the following activities involve activities in the area of neurology, detract
from Ovid’s reputation, impact Executive’s full time duties to the Company, or
could reasonably result in the disclosure or use of the Company’s proprietary or
confidential information, Executive may sit on the board of one company, advise
venture capital or similar funds and invest in biotechnology stocks.  The CEO
may rescind the CEO’s consent to Executive’s service as a director of all other
companies, or participation in other business or public activities, if the CEO,
in the CEO’s sole discretion, determines that such activities compromise or
threaten to compromise the Company’s business interests or conflict with
Executive’s duties to the Company.

1.2.Employment Term.  Executive will be employed by the Company on an “at-will”
basis.  This means that either the Company or Executive may terminate
Executive’s employment at any time, for any reason, with or without Cause, and
with or without advance notice (provided that Resignation for Good Reason (as
defined below) requires certain advanced notice by Executive of Executive’s
termination of employment).  Subject to the terms herein, it also means that
Executive’s job title, duties, responsibilities, reporting level, compensation
and benefits, as well as the Company’s personnel policies and procedures, may be
changed with or without notice at any time in the Company’s sole
discretion.  This at-will employment relationship shall not be modified by any
conflicting actions or representations of any Company employee or other party
before or during the term of Executive’s employment.  

1.3.Compensation.

a)Annual Base Salary.   Executive’s annual base salary shall be paid at the rate
of $412,000 per year (“Annual Base Salary”), payable in equal installments, less
applicable payroll deductions and withholdings, on the Company’s ordinary
payroll cycle.  Executive’s Annual Base Salary shall be subject to annual review
by the Board and may be adjusted from time to time; provided, however, that if
the Board determines, as set forth in Section 1.3(c), that one hundred percent
(100%) of the written Company and individual objectives have been achieved for a
given calendar year, then the Annual Base Salary shall be adjusted for the
following calendar year such that it is approximately equal to the seventy-fifth
(75th) percentile of base salaries of peer group public company chief financial
officers, as determined by Radford or another reputable compensation consultant
selected by the Board in its sole discretion.  As an exempt salaried employee,
Executive will be required to work the Company’s normal business hours, and such
additional time as appropriate for Executive’s work assignments and position,
and Executive will not be entitled to overtime compensation.  

b)Benefits. Executive will continue to be eligible to participate in all of the
Company’s employee benefits and benefit plans that the Company generally makes
available to its full-time employees and executives in accordance with the terms
and conditions of the benefit plans and applicable policies as in effect from
time to time.  In accordance with the Company’s policies and procedures, as in
effect from time to time, Executive will be eligible to accrue fourteen (14)
days of paid vacation per year and ten (10) days of paid sick leave per year.

 

--------------------------------------------------------------------------------

 

c)Bonus. Executive shall be eligible to earn an annual performance bonus of at
least thirty percent (30%) of Executive’s Annual Base Salary (the “Target
Performance Bonus”).  The Target Performance Bonus shall be based upon the
Company’s assessment of Executive’s attainment of written Company and individual
objectives as set by the Company in its sole discretion.  The Company may
increase the Target Performance Bonus in its sole discretion.  Bonus payments,
if any, shall be subject to applicable payroll deductions and
withholdings.  Following the close of each calendar year, the Company shall
determine whether Executive has earned a Target Performance Bonus, and the
amount of any such bonus, based on the achievement of such objectives.  Except
as provided in Sections 2.2 and 3.2, Executive must be an employee of the
Company in good standing on the Target Performance Bonus payment date to be
eligible to receive a Target Performance Bonus, and no partial or prorated
bonuses shall be provided.  The Target Performance Bonus, if earned, shall be
paid on or before March 15th of the calendar year after the applicable bonus
year.  Executive’s bonus eligibility is subject to change in the discretion of
the Company.    

d)Equity Compensation. Executive has already been granted options to purchase
shares of the Company’s common stock, which shall continue to be governed by the
terms of the applicable stock option agreements, grant notices and the Company’s
2014 Equity Incentive Plan, as amended (the “Equity Plan”).  At the discretion
of the Board, Executive shall be eligible to receive additional options to
purchase shares of the Company’s common stock.

1.4.Reimbursement of Expenses.  Subject to Section 4.8(c), the Company shall
reimburse Executive for Executive’s necessary and reasonable business expenses
incurred in connection with Executive’s duties in accordance with the Company’s
generally applicable expense reimbursement policies as in effect from time to
time.  

1.5.Board Attendance.  Executive shall attend all meetings of the Board upon
invitation by the Board’s Chairman.  Executive will be expected to attend all
meetings of the Audit Committee of the Board (the “Audit Committee”), unless
Executive is asked by the Chairman of the Audit Committee to excuse himself from
such meeting.

1.6.Indemnification Agreement. Executive and Company shall enter into an
Indemnity Agreement (the “Indemnification Agreement”), which shall be effective
as of the Effective Date and is incorporated herein by reference.  

1.7.Compliance with Confidentiality Agreement and Company Policies.  Executive
and the Company have executed the Confidentiality Agreement, which is
incorporated herein by reference.  In addition, Executive is required to
continue to abide by the Company’s policies and procedures, including but not
limited to the Company’s Employee Handbook, as adopted or modified from time to
time within the Company’s discretion; provided, however, that in the event the
terms of this Agreement differ from or are in conflict with the Company’s
general employment policies or practices, this Agreement shall control.  

2.  COVERED TERMINATION SEVERANCE BENEFITS



2.1.Severance Benefits.  Upon a Covered Termination, then subject to Section 4
below and Executive’s continued compliance with the terms of this Agreement, the
Company shall provide Executive with the severance benefits set forth in this
Section 2 (the “Severance Benefits”).  

2.2.Salary and Pro-Rata Bonus Payment.  The Company shall pay Executive, as cash
severance, (i) the sum of Executive’s Monthly Base Salary and Pro-Rata Bonus,
multiplied by (ii) the number of months in the Covered Termination Severance
Period, less applicable payroll deductions and withholdings (the “Severance”).
The Severance shall be paid (except as set forth in Section 4) in equal
installments on the Company’s ordinary payroll cycle commencing on the first
regularly-scheduled payroll date occurring on or after the Release Deadline Date
(as set forth in Section 4.1).

 

--------------------------------------------------------------------------------

 

2.3.Health Continuation Payments.

a)The Company will pay Executive on the first day of each month a fully taxable
cash payment equal to the applicable premium for Executive, his spouse and any
dependents for the group health plan maintained by the Company for the month in
which the Covered Termination occurs, subject to applicable tax withholdings but
grossed up for all taxes owed by the Executive on such payment, for the duration
of the Covered Termination Benefits Period. Such coverage shall be counted as
coverage pursuant to COBRA. The Company shall have no obligation in respect of
any premium payments following the effective date of the Executive’s coverage by
a health insurance plan of a subsequent employer. Executive shall be required to
notify the Company immediately if Executive becomes covered by a health
insurance plan of a subsequent employer.

b)For purposes of this Section 2.3, (i) references to COBRA shall be deemed to
include analogous provisions of state law, and (ii) any applicable insurance
premiums that are paid by the Company shall not include any amounts payable by
Executive under a Code Section 125 health care reimbursement plan, which
amounts, if any, are the sole responsibility of Executive.

2.4.Covered Termination Vesting Acceleration Benefit.  Upon a Covered
Termination, (i) the vesting and exercisability of all outstanding options to
purchase the Company’s common stock (or stock appreciation rights or other
rights with respect to the stock of the Company issued pursuant to any equity
incentive plan of the Company) that are held by Executive on the Termination
Date shall be accelerated in full, (ii) each such option shall be exercisable
and to the extent not exercised, expire on the latest date permitted under the
Equity Plan and (iii) any reacquisition or repurchase rights held by the Company
with respect to common stock issued or issuable (or with respect to other rights
with respect to the stock of the Company issued or issuable) pursuant to any
other stock award granted to Executive pursuant to any equity incentive plan of
the Company shall lapse.

2.5.Reimbursement of Legal Fees. The Company will reimburse Executive for actual
legal fees incurred, up to a maximum of $25,000, in connection with the review
of the Release, subject to and in accordance with the Company’s expense
reimbursement policies as in effect from time to time.

3.  CHANGE IN CONTROL SEVERANCE BENEFITS



3.1.Change in Control Severance Benefits.  Upon a Change in Control Termination,
then subject to Section 4 below and Executive’s continued compliance with the
terms of this Agreement, the Company shall provide Executive with the severance
benefits set forth in this Section 3 (the “Change in Control Severance
Benefits”).  

3.2.Salary and Pro-Rata Bonus Payment.  The Company shall pay Executive, as cash
severance, (i) the sum of Executive’s Monthly Base Salary and Pro-Rata Bonus,
multiplied by (ii) the number of months in the Change in Control Severance
Period, less applicable payroll deductions and withholdings (the “Change in
Control Severance”). The Change in Control Severance shall be paid (except as
set forth in Section 4) in equal installments on the Company’s ordinary payroll
cycle commencing on the first regularly-scheduled payroll date occurring on or
after the Release Deadline Date.  

3.3.Health Continuation Payments.

a)The Company will pay Executive on the first day of each month a fully taxable
cash payment equal to the applicable premium for Executive, his spouse and any
dependents for the group health plan maintained by the Company for the month in
which the Change in Control Termination occurs, subject to applicable tax
withholdings but grossed up for all taxes owed by the Executive on such payment,
for the duration of the Change in Control Benefits Period. Such coverage shall
be counted as coverage pursuant to COBRA. The Company shall have no obligation
in respect of any premium payments following

 

--------------------------------------------------------------------------------

 

the effective date of the Executive’s coverage by a health insurance plan of a
subsequent employer. Executive shall be required to notify the Company
immediately if Executive becomes covered by a health insurance plan of a
subsequent employer.

b)For purposes of this Section 3.3, (i) references to COBRA shall be deemed to
include analogous provisions of state law, and (ii) any applicable insurance
premiums that are paid by the Company shall not include any amounts payable by
Executive under a Code Section 125 health care reimbursement plan, which
amounts, if any, are the sole responsibility of Executive.

3.4.Change in Control Termination Vesting Acceleration Benefits.  Upon a Change
in Control Termination, (i) the vesting and exercisability of all outstanding
options to purchase the Company’s common stock (or stock appreciation rights or
other rights with respect to the stock of the Company issued pursuant to any
equity incentive plan of the Company) that are held by Executive on the
Termination Date shall be accelerated in full, (ii) each such option shall be
exercisable and to the extent not exercised, expire on the latest date permitted
under the Equity Plan and (iii) any reacquisition or repurchase rights held by
the Company with respect to common stock issued or issuable (or with respect to
other rights with respect to the stock of the Company issued or issuable)
pursuant to any other stock award granted to Executive pursuant to any equity
incentive plan of the Company shall lapse.

3.5.Reimbursement of Legal Fees. The Company shall reimburse Executive for
actual legal fees incurred, up to a maximum of $25,000, in connection with the
review of the Release, subject to and in accordance with the Company’s expense
reimbursement policies as in effect from time to time.

4.  LIMITATIONS AND CONDITIONS ON BENEFITS



4.1.Release Prior to Payment of Severance Benefits and Change in Control
Severance Benefits.  The receipt of any Severance Benefits or Change in Control
Severance Benefits pursuant to this Agreement is subject to Executive signing
and not revoking a separation agreement and general release of claims (the
“Release”), in substantially the form attached hereto and incorporated herein as
Exhibit A or Exhibit B, as appropriate, which Release must become effective and
irrevocable no later than the sixtieth (60th) day following Executive’s
Termination Date (the “Release Deadline Date”).  If the Release does not become
effective and irrevocable by the Release Deadline Date, Executive will forfeit
any right to any Severance Benefits or Change in Control Severance Benefits
under this Agreement.  In no event will Severance Benefits or Change in Control
Severance Benefits be paid or provided until after the Release Deadline
Date.  On the first regularly-scheduled payroll date occurring on or after the
Release Deadline Date, the Company will pay Executive the Severance or Change in
Control Severance amount that Executive would otherwise have received on or
prior to such date but for the delay in payment related to the effectiveness of
the Release, with the balance of the Severance or Change in Control Severance
amount being paid as originally scheduled. The Company may modify the Release in
its discretion to comply with changes in applicable law at any time prior to
Executive’s execution of such Release.

4.2.Return of Company Property.  Not later than the Termination Date, or earlier
if requested by the Company, Executive shall return to the Company all documents
(and all copies thereof) and other property belonging to the Company that
Executive has in his or her possession or control. The documents and property to
be returned include, but are not limited to, all files, correspondence, email,
memoranda, notes, notebooks, records, plans, forecasts, reports, studies,
analyses, compilations of data, proposals, agreements, financial information,
research and development information, marketing information, operational and
personnel information, databases, computer-recorded information, tangible
property and equipment (including, but not limited to, computers, facsimile
machines, mobile telephones and servers), credit cards, entry cards,
identification badges and keys, and any materials of any kind which contain or
embody any proprietary or confidential information of the Company (and all
reproductions thereof in whole or in part). Executive agrees to make a diligent
search to locate any such documents, property and

 

--------------------------------------------------------------------------------

 

information. If Executive has used any personally owned computer, server or
e-mail system to receive, store, review, prepare or transmit any Company
confidential or proprietary data, materials or information, then within ten
(10) business days after the Termination Date, or earlier if requested by the
Company, Executive shall provide the Company with a computer-useable copy of all
such information and then permanently delete and expunge such confidential or
proprietary information from those systems. Executive agrees to provide the
Company with a certification that the necessary copying and/or deletion is done.

4.3.Cooperation and Continued Compliance with Restrictive Covenants.

a)After the Termination Date, Executive shall cooperate fully with the Company,
at reasonable times as agreed between Executive and the Company, in connection
with its actual or contemplated defense, prosecution or investigation of any
existing or future litigation, arbitrations, mediations, claims, demands,
audits, government or regulatory inquiries, or other matters arising from
events, acts or failures to act that occurred during the time period in which
Executive was employed by the Company (including any period of employment with
an entity acquired by the Company). Such cooperation includes, without
limitation, being available upon reasonable notice, without subpoena, to provide
accurate and complete advice, assistance and information to the Company,
including offering and explaining evidence, providing truthful and accurate
sworn statements, and participating in discovery and trial preparation and
testimony. Executive also agrees to promptly send the Company copies of all
correspondence (for example, but not limited to, subpoenas) received by
Executive in connection with any such legal proceedings, unless Executive is
expressly prohibited by law from so doing.  Nothing in this Agreement prohibits
Executive from responding accurately and fully to any request for information if
required by legal process or in connection with a government investigation.  In
addition, nothing in this Agreement is intended to prohibit or restrain
Executive in any manner from making disclosures that are protected under the
whistleblower provisions of federal law or regulation or under other applicable
law or regulation.  The Company will reimburse Executive for reasonable
out-of-pocket expenses incurred in connection with any such cooperation
(excluding foregone wages, salary or other compensation) within thirty (30) days
of Executive’s timely presentation of appropriate documentation thereof, in
accordance with the Company’s standard reimbursement policies and procedures.
The Company will reasonably accommodate Executive’s scheduling needs with
respect to any such cooperation after the Termination Date.

b)After the Termination Date, Executive shall continue to abide by Executive’s
continuing obligations under the Confidentiality Agreement.

c)From the Effective Date until two (2) years after the effective date of a
Change in Control Termination, Covered Termination or termination for Cause, as
applicable, Executive shall not, without the Company’s prior written consent:
(i) directly or indirectly, in the area of neurology, be employed, under
contract with or involved with any business or not-for-profit organization that
is    (A) supporting patients or (B) researching, developing, manufacturing,
selling or otherwise exploiting any products or technologies, that are directed
towards treating rare or orphan neurological conditions or diseases and compete
or might compete with products and/or services then under research or
development by the Company or that are being sold by the Company; or (ii)
directly or indirectly, hire or retain, or attempt to hire or retain, any of the
Company’s then-existing board members, employees, advisors, consultants or
agents and shall not induce any such to give up employment with or to cease
providing services to the Company, and shall not otherwise interfere with, or
attempt to interfere with, the relationship of any such person with the Company.

d)Nothing in Section 4.3(c) shall prohibit Executive from investing as a less
than five percent (5%) shareholder in securities of any company listed on a
national securities exchange or quoted on an automated quotation system.

 

--------------------------------------------------------------------------------

 

e)Executive acknowledges and agrees that Executive’s obligations under this
Section 4.3 are an essential part of the consideration Executive is providing
hereunder in exchange for which and in reliance upon which the Company has
agreed to provide the payments and benefits under this Agreement. Executive
further acknowledges and agrees that Executive’s violation of this Section 4.3
inevitably would involve use or disclosure of the Company’s proprietary and
confidential information.  If it is determined by a court of competent
jurisdiction in any state that any restriction in this Section 4.3 is excessive
in duration or scope or is unreasonable or unenforceable under the laws of that
state, it is the intention of the parties that such restriction may be modified
or amended by the court to render it enforceable to the maximum extent permitted
by the law of that state.

4.4.Parachute Payments.

a)Parachute Payment Limitation.  If any payment or benefit (including payments
and benefits pursuant to this Agreement) Executive would receive in connection
with a Change in Control from the Company or otherwise (“Payment”) would
(i) constitute a “parachute payment” within the meaning of Section 280G of the
Code, and (ii) but for this paragraph, be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then the Company shall cause to be
determined, before any amounts of the Payment are paid to Executive, which of
the following two alternative forms of payment shall be paid to Executive:
(A) payment in full of the entire amount of the Payment (a “Full Payment”), or
(B) payment of only a part of the Payment so that Executive receives the largest
payment possible without the imposition of the Excise Tax (a “Reduced Payment”).
A Full Payment shall be made in the event that the amount received by the
Executive on a net after-tax basis is greater than what would be received by the
Executive on a net after-tax basis if the Reduced Payment were made, otherwise a
Reduced Payment shall be made. If a Reduced Payment is made, (i) the Payment
shall be paid only to the extent permitted under the Reduced Payment
alternative, and Executive shall have no rights to any additional payments
and/or benefits constituting the Payment, and (ii) reduction in payments and/or
benefits shall occur in the following order: (A) reduction of cash payments;
(B) cancellation of accelerated vesting of equity awards other than stock
options; (C) cancellation of accelerated vesting of stock options; and
(D) reduction of other benefits paid to Executive. In the event that
acceleration of compensation from Executive’s equity awards is to be reduced,
such acceleration of vesting shall be canceled in the reverse order of the date
of grant.

b)The independent registered public accounting firm engaged by the Company for
general audit purposes as of the day prior to the effective date of the Change
in Control shall make all determinations required to be made under this
Section 4.4. If the independent registered public accounting firm so engaged by
the Company is serving as accountant or auditor for the individual, entity or
group effecting the Change in Control, the Company shall appoint a nationally
recognized independent registered public accounting firm to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by such independent registered public accounting
firm required to be made hereunder.

c)The independent registered public accounting firm engaged to make the
determinations hereunder shall provide its calculations, together with detailed
supporting documentation, to the Company and Executive within fifteen
(15) calendar days after the date on which Executive’s right to a Payment is
triggered (if requested at that time by the Company or Executive) or such other
time as requested by the Company or Executive. If the independent registered
public accounting firm determines that no Excise Tax is payable with respect to
a Payment, either before or after the application of the Reduced Amount, it
shall furnish the Company and Executive with an opinion reasonably acceptable to
Executive that no Excise Tax will be imposed with respect to such Payment. Any
good faith determinations of the accounting firm made hereunder shall be final,
binding and conclusive upon the Company and Executive.

4.5.Certain Reductions and Offsets.  To the extent that any federal, state or
local laws, including, without limitation, the Worker Adjustment and Retraining
Notification Act or any other so-called

 

--------------------------------------------------------------------------------

 

“plant closing” laws, require the Company to give advance notice or make a
payment of any kind to Executive because of Executive’s involuntary termination
due to a layoff, reduction in force, plant or facility closing, sale of
business, change in control or any other similar event or reason, the benefits
payable under this Agreement shall be correspondingly reduced. The benefits
provided under this Agreement are intended to satisfy any and all statutory
obligations that may arise out of Executive’s involuntary termination of
employment for the foregoing reasons, and the parties shall construe and enforce
the terms of this Agreement accordingly.

4.6.Mitigation.  Except as otherwise specifically provided herein, Executive
shall not be required to mitigate damages or the amount of any payment provided
under this Agreement by seeking other employment or otherwise, nor shall the
amount of any payment or benefit provided for under this Agreement be reduced by
any compensation earned by Executive as a result of employment by another
employer or by any retirement benefits received by Executive after the date of a
Covered Termination or Change in Control Termination (except as expressly
provided in Sections 2.3 and 3.3 above).

4.7.Indebtedness of Executive.  If Executive is indebted to the Company on the
effective date of a Covered Termination or Change in Control Termination Date,
the Company reserves the right to offset any Severance Benefits or Change in
Control Severance Benefits under this Agreement by the amount of such
indebtedness, subject to the requirements of Section 409A of the Code and
applicable law.

4.8.Application of Section 409A.

a)Separation from Service.  Notwithstanding any provision to the contrary in
this Agreement, no amount deemed deferred compensation subject to Section 409A
of the Code shall be payable pursuant to Section 2 or Section 3 unless
Executive’s termination of employment constitutes a “separation from service”
with the Company within the meaning of Section 409A of the Code and the
Department of Treasury Regulations and other guidance promulgated thereunder
and, except as provided under Section 4.8(b) hereof, any such amount shall not
be paid, or in the case of installments, commence payment, until the first
regularly-scheduled payroll date occurring on or after the sixtieth (60th) day
following Executive’s separation from service. Any installment payments that
would have been made to Executive during the sixty (60) day period immediately
following Executive’s separation from service but for the preceding sentence
shall be paid to Executive on the first regularly-scheduled payroll date
occurring on or after the sixtieth (60th) day after Executive’s separation from
service and the remaining payments shall be made as provided in this Agreement.

b)Specified Executive.  Notwithstanding any provision to the contrary in this
Agreement, if Executive is deemed at the time of his or her separation from
service to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code, to the extent delayed commencement of any portion of the benefits to
which Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of Executive’s benefits shall not be provided to Executive prior to the earlier
of (i) the expiration of the six (6)-month period measured from the date of
Executive’s “separation from service” with the Company (as such term is defined
in the Treasury Regulations issued under Section 409A of the Code) or (ii) the
date of Executive’s death. Upon the first business day following the expiration
of the applicable Code Section 409A(a)(2)(B)(i) period, all payments deferred
pursuant to this Section 4.8(b) shall be paid in a lump sum to Executive, and
any remaining payments due under this Agreement shall be paid as otherwise
provided herein.

c)Expense Reimbursements.  To the extent that any reimbursement payable pursuant
to this Agreement is subject to the provisions of Section 409A of the Code, any
such reimbursement payable to Executive pursuant to this Agreement shall be paid
to Executive no later than December 31 of the year following the year in which
the expense was incurred; the amount of expenses reimbursed in one year shall

 

--------------------------------------------------------------------------------

 

not affect the amount eligible for reimbursement in any subsequent year; and
Executive’s right to reimbursement under this Agreement will not be subject to
liquidation or exchange for another benefit.

d)Installments.  For purposes of Section 409A of the Code (including, without
limitation, for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)),
Executive’s right to receive any installment payments under this Agreement shall
be treated as a right to receive a series of separate payments and, accordingly,
each such installment payment shall at all times be considered a separate and
distinct payment.

4.9.Tax Withholding.  All payments under this Agreement shall be subject to
applicable withholding for federal, state and local income and employment taxes.

4.10.No Duplication of Severance Benefits. The Severance Benefits and Change in
Control Severance Benefits provided in Section 2 and Section 3 are mutually
exclusive of each other, and in no event shall Executive receive any Severance
Benefits or Change in Control Severance Benefits pursuant to both Section 2 and
Section 3.  

5.  TERMINATION WITH CAUSE OR BY VOLUNTARY RESIGNATION; OTHER RIGHTS AND
BENEFITS



5.1.Termination for Cause; Resignation Without Good Reason; Death or
Disability.  If, at any time, the Company terminates Executive’s employment with
the Company for Cause, or upon a voluntary resignation by Executive that is not
a Resignation for Good Reason, or Executive’s employment terminates for any
reason not entitling Executive to the Severance Benefits or Change in Control
Severance Benefits, or if Executive’s employment terminates as a result of
Executive’s death or disability (other than a Permanent Disability in the case
of a Covered Termination), then the Company shall have no further obligation to
Executive hereunder except for the payment or provision, as applicable, of (i)
the portion of the Annual Base Salary accrued through Executive’s last day of
employment, (ii) all unreimbursed expenses (if any), subject to Sections 1.4 and
4.8(c), and (iii) any unused vacation (if applicable) accrued through
Executive’s last day of employment.  Under these circumstances, Executive will
not be entitled to any other form of compensation, including any Severance
Benefits or Change in Control Severance Benefits, other than Executive’s rights
to the vested portion of Executive’s Option and any other rights to which
Executive is entitled under the Company’s benefit programs.    

5.2.Other Rights and Benefits. Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in any benefit, bonus, incentive
or other plans, programs, policies or practices provided by the Company and for
which Executive may otherwise qualify, nor shall anything herein limit or
otherwise affect such rights as Executive may have under other agreements with
the Company except as provided in Section 4 and Section 5.1 above. Except as
otherwise expressly provided herein, amounts that are vested benefits or that
Executive is otherwise entitled to receive under any plan, policy, practice or
program of the Company at or subsequent to the date of a Change in Control shall
be payable in accordance with such plan, policy, practice or program.

6.  DEFINITIONS

For purposes of this Agreement, the following definitions shall apply:



6.1.“Board” means the Board of Directors of the Company, or the compensation
committee thereof, as determinations or responsibilities may be delegated by the
Board to the compensation committee.

6.2.“Cause” shall mean a determination by the Company based upon reasonably
available information of Executive’s: (i) unauthorized use or disclosure of the
Company’s confidential information or trade secrets, which use or disclosure
causes harm to the Company; (ii) material breach of any agreement

 

--------------------------------------------------------------------------------

 

to which the Executive and the Company are a party resulting in harm to the
Company; (iii) failure to comply with the Company’s written policies or rules
resulting in material harm to the Company; (iv) conviction of, or plea of
“guilty” or “no contest” to, a felony under the laws of the United States or any
State; (v) negligence or willful misconduct relating to Executive’s performance
of his duties on behalf of the Company resulting in material harm to the
Company; (vi) continuing failure to perform material and lawful assigned duties
after receiving written notification of the failure from the CEO; (vii) failure
to cooperate in good faith with a governmental or internal investigation of the
Company or its directors, officers or employees, if the Company has requested
Executive’s cooperation without prejudice or personal liability to Executive;
(viii) violation of employee or ethical guidelines including, without
limitation, violations of business practices and ethics commonly in place in
similar companies in the United States; or (ix) violation of the code of conduct
as stipulated and agreed to in the signed License Agreement, dated as of March
25, 2015, with H. Lundbeck A/S. With respect to clause (vi), Executive will be
given written notice and a 30-day period in which to cure such breach. Executive
agrees that the breach of any confidentiality obligation to the Company or any
subsidiary shall not be curable to any extent.

6.3.“Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:

a)Any natural person, entity or group within the meaning of Section 13(d) or
14(d) of the Securities Exchange Act of 1934, as amended (“Exchange Act
Person”), becomes the owner, directly or indirectly, of securities of the
Company representing more than fifty percent (50%) of the combined voting power
of the Company’s then outstanding securities other than by virtue of a merger,
consolidation or similar transaction. Notwithstanding the foregoing, a Change in
Control shall not be deemed to occur (i) on account of the acquisition of
securities of the Company by any institutional investor, any affiliate thereof
or any other Exchange Act Person that acquires the Company’s securities in a
transaction or series of related transactions that are primarily a private
financing transaction for the Company or (ii) solely because the level of
ownership held by any Exchange Act Person (the “Subject Person”) exceeds the
designated percentage threshold of the outstanding voting securities as a result
of a repurchase or other acquisition of voting securities by the Company
reducing the number of shares outstanding, provided that if a Change in Control
would occur (but for the operation of this sentence) as a result of the
acquisition of voting securities by the Company, and after such share
acquisition, the Subject Person becomes the owner of any additional voting
securities that, assuming the repurchase or other acquisition had not occurred,
increases the percentage of the then outstanding voting securities owned by the
Subject Person over the designated percentage threshold, then a Change in
Control shall be deemed to occur;

b)There is consummated a merger, consolidation or similar transaction involving,
directly or indirectly, the Company if, immediately after the consummation of
such merger, consolidation or similar transaction, the stockholders of the
Company immediately prior thereto do not own, directly or indirectly, either
(i) outstanding voting securities representing more than fifty percent (50%) of
the combined outstanding voting power of the surviving entity in such merger,
consolidation or similar transaction or (ii) more than fifty percent (50%) of
the combined outstanding voting power of the parent of the surviving entity in
such merger, consolidation or similar transaction; or

c)There is consummated a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its
subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its subsidiaries
to an entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are owned by stockholders of the Company in
substantially the same proportion as their ownership of the Company immediately
prior to such sale, lease, license or other disposition.

The term Change in Control shall not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company. Notwithstanding the foregoing or

 

--------------------------------------------------------------------------------

 

any other provision of this Agreement, the definition of Change in Control (or
any analogous term) in an individual written agreement between the Company or
any affiliate and the participant shall supersede the foregoing definition with
respect to stock awards subject to such agreement (it being understood, however,
that if no definition of Change in Control or any analogous term is set forth in
such an individual written agreement, the foregoing definition shall apply).

6.4.“Change in Control Benefits Period” means the period of twenty-four (24)
months commencing on the Termination Date.

6.5.“Change in Control Severance Period” means the period of twenty-four (24)
months commencing on the Termination Date.

6.6. “Change in Control Termination” means an “Involuntary Termination Without
Cause” or “Resignation for Good Reason,” either of which occurs within three
(3) months prior to or upon or within twelve (12) months following the closing
of a Change in Control or Dissolution Event, provided that any such termination
is a “separation from service” within the meaning of Treasury Regulation
Section 1.409A-1(h).  Death and disability shall not be deemed Change in Control
Terminations.

6.7.“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

6.8.“Code” means the Internal Revenue Code of 1986, as amended.

6.9.“Company” means Ovid Therapeutics Inc. or, following a Change in Control,
the surviving entity resulting from such transaction, or any subsequent
surviving entity resulting from any subsequent Change in Control.

6.10.“Confidentiality Agreement” means Executive’s Confidential Information and
Invention Assignment Agreement with the Company, dated June 22, 2015 (or any
successor agreement thereto).

6.11. “Covered Termination” means an “Involuntary Termination Without Cause” or
“Resignation for Good Reason,” provided that any such termination is a
“separation from service” within the meaning of Treasury Regulation
Section 1.409A-1(h). Death and disability, other than a Permanent Disability,
shall not be deemed Covered Terminations.  If an Involuntary Termination Without
Cause or Resignation for Good Reason qualifies as a Change in Control
Termination, it shall not constitute a Covered Termination.    

6.12.“Covered Termination Benefits Period” means the period of twenty-four (24)
months commencing on the Termination Date.

6.13.“Covered Termination Severance Period” means the period of twenty-four (24)
months commencing on the Termination Date.

6.14.“Dissolution Event” means the stockholders of the Company approve or the
Board approves a plan of complete dissolution or liquidation of the Company, or
a complete dissolution or liquidation of the Company shall otherwise occur.

6.15.“Involuntary Termination Without Cause” means Executive’s dismissal or
discharge by the Company for reasons other than Cause and other than as a result
of death or disability; provided, however, that for purposes of a Covered
Termination, Involuntary Termination Without Cause shall include Executive’s
dismissal or discharge by the Company for reasons of Permanent Disability.

 

--------------------------------------------------------------------------------

 

6.16.“IPO” means the Company’s first firm commitment underwritten public
offering of its common stock pursuant to a registration statement on Form S-1
filed with the U.S. Securities and Exchange Commission under the Securities Act
of 1933, as amended.

6.17.“Monthly Base Salary” means 1/12th of Executive’s Annual Base Salary
(excluding incentive pay, premium pay, commissions, overtime, bonuses and other
forms of variable compensation) as in effect on the date of a Covered
Termination or Change in Control Termination.

6.18.“Permanent Disability” means total and permanent disability as defined in
Code Section 22(e)(3).

6.19.“Pro-Rata Bonus” means 1/12th of the Target Performance Bonus paid to
Executive for the calendar year preceding the calendar year in which a Covered
Termination or Change in Control Termination occurs.

6.20.“Resignation for Good Reason” means Executive’s resignation from all
employee positions Executive then holds with the Company within ninety (90) days
following any of the following events taken without Executive’s consent,
provided Executive has given the Company written notice of such event within
thirty (30) days after the first occurrence of such event and the Company has
not cured such event within thirty (30) days thereafter:

a)A material decrease in Executive’s Annual Base Salary, other than in
connection with a decrease in compensation for all comparable executives of the
Company;

b)Executive’s duties or responsibilities are materially diminished or Executive
no longer reports directly to the CEO; provided that Executive shall not be
deemed to have a “Resignation for Good Reason” if the Company survives as a
separate legal entity or business unit following the Change in Control and
Executive holds materially the same position in such legal entity or business
unit as Executive held before the Change in Control;

c)A relocation of Executive’s principal place of work outside of a fifty (50)
mile radius of its current location;

d)Executive’s title is changed other than in connection with a promotion; or

e)The Company’s material breach of this Agreement.  

6.21.“Termination Date” means the effective date of a Covered Termination, a
Change in Control Termination, a termination for Cause or any other circumstance
under which the employment relationship between Executive and the Company
terminates, as applicable.

7.  GENERAL PROVISIONS



7.1.Employment Status.  This Agreement does not constitute a contract of
employment or impose upon Executive any obligation to remain as an employee, or
impose on the Company any obligation (i) to retain Executive as an employee,
(ii) to change the status of Executive as an at-will employee or (iii) to change
the Company’s policies regarding termination of employment.

7.2.Notices.  Any notices provided hereunder must be in writing, and such
notices or any other written communication shall be deemed effective upon the
earlier of personal delivery (including personal delivery by facsimile or email
transmission (to a facsimile number or email address designated in advance by
the receiving party)) or the third day after mailing by first class mail, to the
Company at its primary office location and to Executive at Executive’s address
as listed in the Company’s payroll records. Any

 

--------------------------------------------------------------------------------

 

payments made by the Company to Executive under the terms of this Agreement
shall be delivered to Executive either in person or at the address as listed in
the Company’s payroll records.

7.3.Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is determined to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, and the provision in question
shall be modified so as to be rendered enforceable in a manner consistent with
the intent of the parties insofar as possible under applicable law.

7.4.Waiver.  If either party should waive any breach of any provisions of this
Agreement, he, she or it shall not thereby be deemed to have waived any
preceding or succeeding breach of the same or any other provision of this
Agreement.

7.5.Complete Agreement.  This Agreement, together with Exhibits A and B, the
Confidentiality Agreement and the Indemnification Agreement, forms the complete
and exclusive statement of Executive’s employment agreement with the Company,
and supersedes and replaces any other agreements or promises made to Executive
by anyone, whether oral or written (including but not limited to the Prior
Agreement).  

7.6.Amendment or Termination of Agreement; Continuation of Agreement.  Except
for those changes expressly reserved to the Company’s or the Board’s discretion
in this Agreement, this Agreement may be changed or terminated only upon the
mutual written consent of the Company and Executive. The written consent of the
Company to a change or termination of this Agreement must be signed by an
executive officer of the Company (other than Executive) after such change or
termination has been approved by the Board.  Unless so terminated, this
Agreement shall continue in effect for as long as Executive continues to be
employed by the Company or by any surviving entity following any Change in
Control. In other words, if, following a Change in Control, Executive continues
to be employed by the surviving entity without a Change in Control Termination
and the surviving entity then undergoes a Change in Control, following which
Executive is terminated by the subsequent surviving entity in a Change in
Control Termination, then Executive shall receive the benefits described in
Section 3 hereof.

7.7.Counterparts.  This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.  Facsimile and
electronic image copies of signatures shall be equivalent to original
signatures.  

7.8.Headings.  The headings of the Sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof nor to affect the
meaning thereof.

7.9.Successors and Assigns.  This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, and the Company, and any surviving
entity resulting from a Change in Control and upon any other person who is a
successor by merger, acquisition, consolidation or otherwise to the business
formerly carried on by the Company, and their respective successors, assigns,
heirs, executors and administrators, without regard to whether or not such
person actively assumes any rights or duties hereunder; provided, however, that
Executive may not assign any duties hereunder and may not assign any rights
hereunder without the written consent of the Company, which consent shall not be
withheld unreasonably.

7.10.Choice of Law.  This Agreement shall be construed and enforced in
accordance with the laws of the State of New York without regard to conflicts of
law principles. 

 

--------------------------------------------------------------------------------

 

7.11.Arbitration.  To ensure the rapid and economical resolution of any disputes
that may arise under or relate to this Agreement or Executive’s employment
relationship, Executive and the Company agree that any and all disputes, claims,
or causes of action, in law or equity, arising from or relating to the
performance, enforcement, execution, or interpretation of this Agreement,
Executive’s employment with the Company, or the termination of Executive’s
employment (collectively, “Claims”), shall be resolved by final, binding, and
(to the extent permitted by law) confidential arbitration before a single
arbitrator in New York, New York.  The arbitration shall be governed by the
Federal Arbitration Act, 9 U.S.C. Section 1 et seq., as amended, and shall be
administered by the Judicial Arbitration & Mediation Services, Inc. (“JAMS”), in
accordance with its then-current Employment Arbitration Rules & Procedures (the
“JAMS Rules”).  The JAMS Rules are available online at
http://www.jamsadr.com/rules-employment-arbitration/.   The parties or their
representatives may also call JAMS at 800.352.5267 if they have questions about
the arbitration process.   If the JAMS Rules are inconsistent with the terms of
this Agreement, the terms of this Agreement shall govern.  Notwithstanding the
foregoing, this provision shall exclude Claims that by law are not subject to
arbitration.  The arbitrator shall:   (a) have the authority to compel adequate
discovery for the resolution of all Claims and to award such relief as would
otherwise be permitted by law; and (b) issue a written arbitration decision
including the arbitrator’s essential findings and conclusions and a statement of
the award.  The Company shall pay all JAMS fees in excess of the amount of
filing and other court-related fees Executive would have been required to pay if
the Claims were asserted in a court of law.   EXECUTIVE AND THE COMPANY
UNDERSTAND AND FULLY AGREE THAT BY ENTERING INTO THIS AGREEMENT, BOTH EXECUTIVE
AND THE COMPANY ARE GIVING UP THE CONSTITUTIONAL RIGHT TO HAVE A TRIAL BY JURY,
AND ARE GIVING UP THE NORMAL RIGHTS OF APPEAL FOLLOWING THE RENDERING OF A
DECISION, EXCEPT AS THE FEDERAL ARBITRATION ACT AND APPLICABLE FEDERAL LAW ALLOW
FOR JUDICIAL REVIEW OF ARBITRATION PROCEEDINGS. Nothing in this Agreement shall
prevent either Executive or the Company from obtaining injunctive relief in
court to prevent irreparable harm pending the conclusion of any such
arbitration.  Any awards or final orders in such arbitrations may be entered and
enforced as judgments or orders in the federal and state courts of any competent
jurisdiction in compliance with Section 7.11 of this Agreement.

7.12.Construction of Agreement.  In the event of a conflict between the text of
this Agreement and any summary, description or other information regarding this
Agreement, the text of this Agreement shall control.

 

 

 

 

 




 

--------------------------------------------------------------------------------

 

7.13.Circular 230 Disclaimer.  THE FOLLOWING DISCLAIMER IS PROVIDED IN
ACCORDANCE WITH THE INTERNAL REVENUE SERVICE’S CIRCULAR 230 (21 C.F.R. PART 10).
ANY TAX ADVICE CONTAINED IN THIS AGREEMENT IS INTENDED TO BE PRELIMINARY, FOR
DISCUSSION PURPOSES ONLY AND NOT FINAL. ANY SUCH ADVICE IS NOT INTENDED TO BE
USED FOR MARKETING, PROMOTING OR RECOMMENDING ANY TRANSACTION OR FOR THE USE OF
ANY PERSON IN CONNECTION WITH THE PREPARATION OF ANY TAX RETURN. ACCORDINGLY,
THIS ADVICE IS NOT INTENDED OR WRITTEN TO BE USED, AND IT CANNOT BE USED, BY ANY
PERSON FOR THE PURPOSE OF AVOIDING TAX PENALTIES THAT MAY BE IMPOSED ON SUCH
PERSON.

 

REVIEWED, UNDERSTOOD AND ACCEPTED:

 

 

 

 

 

 

 

 

 

 

OVID THERAPEUTICS INC.

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

By:

 

 

/s/ Jeremy Levin

 

 

 

 

By: 

 

/s/ Yaron Werber

Name:

 

Jeremy Levin

 

 

 

 

Name: 

Yaron Werber

Title:

 

Chief Executive Officer

 

 

 

 

Exhibit A:Release (Individual Termination – Age 40 or Older)

Exhibit B:Release (Group Termination – Age 40 or Older)

 

 

--------------------------------------------------------------------------------

Exhibit 10.2

 

EXHIBIT A

 

RELEASE

(INDIVIDUAL TERMINATION – AGE 40 OR OLDER)

Certain capitalized terms used in this Release are defined in the Amended and
Restated Executive Employment Agreement between me and Ovid Therapeutics Inc.
(the “Company”) (the “Agreement”), which I have executed and of which this
Release is a part.

I hereby acknowledge and reaffirm my continuing obligations under the
Confidentiality Agreement.

In exchange for the consideration provided to me under the Agreement, to which I
would not otherwise be entitled, I hereby generally and completely release the
Company, its parents and subsidiaries, and its and their current and former
officers, directors, agents, servants, employees, shareholders, partners,
attorneys, insurers, predecessors, successors, assigns and affiliates
(collectively, the “Released Parties”) from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct or omissions occurring prior to or on the date I sign
this Release (collectively, the “Released Claims”).  The Released Claims include
but are not limited to: (A) all claims arising out of or in any way related to
my employment with the Company, or the termination of that employment; (B) all
claims related to compensation or benefits from the Company, including salary,
bonuses, commissions, vacation, paid time off, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership, equity or
profits interests in the Company; (C) all claims for breach of contract,
wrongful termination and breach of the implied covenant of good faith and fair
dealing; (D) all tort claims, including claims for fraud, defamation, emotional
distress and discharge in violation of public policy; and (E) all federal, state
and local statutory claims, including claims for discrimination, harassment,
retaliation, attorneys’ fees or other claims arising under the federal Civil
Rights Act of 1964, the federal Americans with Disabilities Act of 1990, the
federal Age Discrimination in Employment Act of 1967 (the “ADEA”), the New York
Human Rights Laws, the New York City Human Rights Law, the New York Civil Rights
Act, the New York Minimum Wage Law, the Equal Pay Law for New York, the
Massachusetts Wage Act and the Massachusetts Fair Employment Practices Act.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given for the
waiver and release in this Release is in addition to anything of value to which
I am already entitled.  I further acknowledge that I have been advised, as
required by the ADEA, that: (A) my waiver and release do not apply to any rights
or claims that may arise after the date that I sign this Release; (B) I should
consult with an attorney prior to signing this Release (although I may choose
voluntarily to sign it earlier); (C) I have twenty-one (21) days to consider
this Release (although I may choose voluntarily to sign it earlier); (D) I have
seven (7) days following the date I sign this Release to revoke it (by providing
written notice of my revocation to the CEO); and (E) this Release shall not be
effective until the date upon which the revocation period has expired, which
shall be the eighth (8th) day after the date that I sign this Release provided
that I do not revoke it.

I UNDERSTAND THAT THIS RELEASE INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS, EVEN THOSE CLAIMS THAT, IF KNOWN BY ME, WOULD AFFECT MY DECISION TO
ACCEPT THIS AGREEMENT.  In giving the releases set forth in this Release, which
include claims which may be unknown to me at present, I hereby expressly waive
and relinquish all rights and benefits under any law or legal principle of
similar effect in any jurisdiction with

A-1

  

        

      

143405662 v2

--------------------------------------------------------------------------------

 

respect to my release of claims herein, including but not limited to the release
of unknown and unsuspected claims.

Notwithstanding the foregoing, I understand that the following are not included
in the Released Claims (the “Excluded Claims”): (i) any rights or claims for
indemnification I may have pursuant to any written indemnification agreement
with the Company to which I am a party or under applicable law; (ii) any rights
which cannot be waived as a matter of law; (iii) any rights I have to file or
pursue a claim for workers’ compensation or unemployment insurance; and (iv) any
claims for breach of this Agreement. In addition, nothing in this Release shall
prevent me from filing, cooperating with or participating in any proceeding
before any federal, state or other government agency, except that I acknowledge
and agree and hereby waive my right to any monetary benefits in connection with
any such claim, charge or proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, or any analogous federal, state or other
government agency with regard to any claim released herein.  I represent that,
other than the Excluded Claims, I am not aware of any claims I have or might
have against any of the Released Parties that are not included in the Released
Claims.

I hereby represent that I have been paid all compensation owed and for all time
worked; I have received all the leave and leave benefits and protections for
which I am eligible pursuant to the federal Family and Medical Leave Act, any
applicable law or Company policy; and I have not suffered any on-the-job injury
or illness for which I have not already filed a workers’ compensation claim.

I agree not to disparage the Company, and the Company’s officers, directors,
employees, shareholder, members and agents, in any manner likely to be harmful
to them or their business, business reputation or personal
reputation.  Similarly, I understand that the Company agrees to direct its
directors and officers not to disparage me in any manner likely to be harmful to
my business reputation or personal reputation.  Nothing in this provision,
however, shall prevent either me or the Company from responding accurately and
fully to any request for information if required by legal process or in
connection with a government investigation.  In addition, nothing in this
provision or this Release is intended to prohibit or restrain me in any manner
from making disclosures that are protected under the whistleblower provisions of
federal law or regulation or under other applicable law or regulation.

 

EXECUTIVE:

 

  

Signature

 

  

Printed Name

 

 

Date:  

 

A-2

  

        

      

143405662 v2

--------------------------------------------------------------------------------

Exhibit 10.2

 

EXHIBIT B

 

RELEASE

(GROUP TERMINATION – AGE 40 OR OLDER)

Certain capitalized terms used in this Release are defined in the Amended and
Restated Executive Employment Agreement between me and Ovid Therapeutics Inc.
(the “Company”) (the “Agreement”), which I have executed and of which this
Release is a part.

I hereby acknowledge and reaffirm my continuing obligations under the
Confidentiality Agreement.

In exchange for the consideration provided to me under the Agreement, to which I
would not otherwise be entitled, I hereby generally and completely release the
Company, its parents and subsidiaries, and its and their current and former
officers, directors, agents, servants, employees, shareholders, partners,
attorneys, insurers, predecessors, successors, assigns and affiliates
(collectively, the “Released Parties”) from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct or omissions occurring prior to or on the date I sign
this Release (collectively, the “Released Claims”).  The Released Claims include
but are not limited to: (A) all claims arising out of or in any way related to
my employment with the Company, or the termination of that employment; (B) all
claims related to compensation or benefits from the Company, including salary,
bonuses, commissions, vacation, paid time off, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership, equity or
profits interests in the Company; (C) all claims for breach of contract,
wrongful termination and breach of the implied covenant of good faith and fair
dealing; (D) all tort claims, including claims for fraud, defamation, emotional
distress and discharge in violation of public policy; and (E) all federal, state
and local statutory claims, including claims for discrimination, harassment,
retaliation, attorneys’ fees or other claims arising under the federal Civil
Rights Act of 1964, the federal Americans with Disabilities Act of 1990, the
federal Age Discrimination in Employment Act of 1967 (the “ADEA”), the New York
Human Rights Laws, the New York City Human Rights Law, the New York Civil Rights
Act, the New York Minimum Wage Law, the Equal Pay Law for New York, the
Massachusetts Wage Act and the Massachusetts Fair Employment Practices Act.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given for the
waiver and release in this Release is in addition to anything of value to which
I am already entitled.  I further acknowledge that I have been advised, as
required by the ADEA, that: (A) my waiver and release do not apply to any rights
or claims that may arise after the date that I sign this Release; (B) I should
consult with an attorney prior to signing this Release (although I may choose
voluntarily to sign it earlier); (C) I have forty-five (45) days to consider
this Release (although I may choose voluntarily to sign it earlier); (D) I have
seven (7) days following the date I sign this Release to revoke it (by providing
written notice of my revocation to the CEO); and (E) this Release shall not be
effective until the date upon which the revocation period has expired, which
shall be the eighth (8th) day after the date that I sign this Release provided
that I do not revoke it.  I further acknowledge that the Company has provided me
with ADEA disclosure information (under 29 U.S.C. § 626(f)(1)(H)).

I UNDERSTAND THAT THIS RELEASE INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS, EVEN THOSE CLAIMS THAT, IF KNOWN BY ME, WOULD AFFECT MY DECISION TO
ACCEPT THIS AGREEMENT.  In giving the releases set forth in this Release, which
include claims which may be unknown to me at present, I hereby expressly waive
and

B-1

  

        

      

143405662 v2

--------------------------------------------------------------------------------

 

relinquish all rights and benefits under any law or legal principle of similar
effect in any jurisdiction with respect to my release of claims herein,
including but not limited to the release of unknown and unsuspected claims.

Notwithstanding the foregoing, I understand that the following are not included
in the Released Claims (the “Excluded Claims”): (i) any rights or claims for
indemnification I may have pursuant to any written indemnification agreement
with the Company to which I am a party or under applicable law; (ii) any rights
which cannot be waived as a matter of law; (iii) any rights I have to file or
pursue a claim for workers’ compensation or unemployment insurance; and (iv) any
claims for breach of this Agreement. In addition, nothing in this Release shall
prevent me from filing, cooperating with or participating in any proceeding
before any federal, state or other government agency, except that I acknowledge
and agree and hereby waive my right to any monetary benefits in connection with
any such claim, charge or proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, or any analogous federal, state or other
government agency with regard to any claim released herein.  I represent that,
other than the Excluded Claims, I am not aware of any claims I have or might
have against any of the Released Parties that are not included in the Released
Claims.

I hereby represent that I have been paid all compensation owed and for all time
worked; I have received all the leave and leave benefits and protections for
which I am eligible pursuant to the federal Family and Medical Leave Act, any
applicable law or Company policy; and I have not suffered any on-the-job injury
or illness for which I have not already filed a workers’ compensation claim.

I agree not to disparage the Company, and the Company’s officers, directors,
employees, shareholder, members and agents, in any manner likely to be harmful
to them or their business, business reputation or personal
reputation.  Similarly, I understand that the Company agrees to direct its
directors and officers not to disparage me in any manner likely to be harmful to
my business reputation or personal reputation.  Nothing in this provision,
however, shall prevent either me or the Company from responding accurately and
fully to any request for information if required by legal process or in
connection with a government investigation.  In addition, nothing in this
provision or this Release is intended to prohibit or restrain me in any manner
from making disclosures that are protected under the whistleblower provisions of
federal law or regulation or under other applicable law or regulation.  

 

EXECUTIVE:

 

  

Signature

 

  

Printed Name

 

 

Date:  

B-2

  

        

  

143405662 v2